UNITED STATES DEPARTMENT OF EDUCATION
OFFICE FOR CIVIL RIGHTS
61 FORSYTH STREET, SW
SUITE 19T70
ATLANTA, GEORGIA 30303
TELEPHONE: (404) 562-6350

MAY 10 2002
FAX: (404) 562-6455
TDD: (404) 562-6454

Email: Atlanta ocr@ed.gov

Ms. Shann Goff
Bureau Chief
Bureau of Instructional Support and Community Services
Florida Department of Education
325 West Gaines Street, Suite 6!4
Tallahassee, Florida 32399-0400
Re: Complaint #04-01-1146
Dear Ms. Goff:
This is a follow-up to the telephone conversation between you and members of our
respective staffs that took place on September 5, 2001 regarding complaint No. 04-011146, dated February 22, 2001, filed with the Office for Civil Rights by parents of two
students with disabilities. (A copy of that complaint was previously forwarded to you by
our Atlanta Office.) Specifically, the Complainant alleged that Florida Department of
Education (FDE) failed to ensure that the Students were provided with necessary related
aids and services while they are enrolled in a private school under the Scholarship
Prod'am for Students with Disabilities (Scholarship Program.)
We understand that in the particular circumstances giving rise to this complaint, there
was a delay in the initiation of services because the complainants' sons' individualized
education programs (IEPs) were not current prior to their enrollment in private school,
and matrices of services, which form the basis for levels of State funding, could.not be
developed for them. Thus, the issues giving rise to the complaint raise questions
regarding the extent of FDE's responsibility to Scholarship students with disabilities who
are to receive special education within the private school setting.
During our September 5, 2001 telephone conversation, we requested that you provide
clarification of FDE's responsibilities for the administration of the Scholarship Program.
Your preference was to provide the requested clarification in writing. We would like to
take this opportunity to elaborate further on the scope of our request to you to enable you
to respond.

Ms. Shann Goff
Page 2
As we discussed in September, the Department's position, as stated in our letter of March
30, 2001, to Pinellas County School Board Attorney, John W. Bowen (copy enclosed), is
that private schools are not required to provide students with disabilities who attend
private schools pursuant to State-funded scholarship programs, with a free appropriate
public education at the private school. Such private schools are neither recipients of
Federal financial assistance nor public entities and are not subject directly to the
requirements of Section 504 or Title II. In addition, the students with disabilities who are
eligible for services under the Individuals with Disabilities Education Act (IDEA) who
attend these private schools as a result of parental placements are considered "'private
school children with disabilities," who have no individual entitlement to services under
IDEA.
However. F'DE does receive Federal financial assistance and thus, 504, Tide II, and otherFederal civil rights laws do apply to all FDE operations. Accordingly, FDE must ensure
that the Scholarship Program for Students with disabilities (SPSWD) is administered in a
nondiscriminatory manner. In order to address the allegations of the previously
referenced complaint, it is important to understand what FDE believes is the scope of its
obligation in administering the SPSWD in a non-discriminatory manner.
Specifically, please explain what F'DE believes is its current policy and/or practice for
administration o f the SPSWD and what FDE believes is the scope of its role and
responsibilities relative to students with disabilities who chose to attend private schools
pursuant to the SPSWD. In addition, please explain how your current statement, in
response to our question above, regarding FDE's role and responsibilities in
administering the SPSWD, relates to the statements contained on your Opportunity
Scholarships/Opportunity Schools website over the past year regarding these
responsibilities.
For example, on May 13, 2001, the website had stated that private school responsibilities
were to "Provide all of the necessary special education and related services to each
scholarship student . . ." In the June 13, 2001 website statement of private school
responsibilities, the above statement was omitted. The website posting of June 13, 2001
included the statement that the private school must "'agree to comply with the antidiscrimination provisions of 42 U.S.C.s. 2000d . . . . " The statutory reference to 42
U.S.C. ยง 2000d is to Title VI of the Civil Rights Act of 1964. which prohibits
discrimination on the basis of race, color, and national origin. There is no similar
reference to other Federal civil rights laws, including Section 504 and Title II, which
prohibit discrimination on the basis of disability.
As you know, even though private schools are not directly subject to these laws, FDE
must ensure that the requirements of these laws are met in its administration of its
Scholarship Program. Accordingly, please explain the change in FDE's perception, if
any, of its role relative to compliance with Section 504 and the ADA with respect to
students with disabilities attending private schools under this program in light of your
changes to your website.

Ms. Shann Golf
Page 3
Thank you in advance for your attention to this matter. If you have any questions, please
feel free to call me.
Sincerely,

Office for Civil Rights
Enclosure

cc: JoLeta Reynolds, Office of Special Education Programs
Susan Bowers, Enforcement Director, East, Office for Civil Rights
Lilian S. Dorka, Litigation Coordinator, Office for Civil Rights
Frank Lopez, Office of the General Counsel

